 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   United States of America,                               Case No.: 16-cv-0538-AJB-BGS
                                            Plaintiff,
12                                                           ORDER DENYING CROSS-
     v.                                                      PLAINTIFF’S MOTION FOR
13
                                                             SUMMARY JUDGMENT
     The Hall Family Trust Dated June 8,
14                                                           (Doc. No. 162)
     2001, et al.,
15                                Defendants.
16
17         Before the Court is Cross-Claimants The Halls’ summary judgment motion on two
18   claims in the first amended cross-claim. (Doc. No. 162.) Finding that The Halls have
19   suffered no loss in this case under either implied breach of warranty or unjust enrichment,
20   the Court DENIES its motion for summary judgment and GRANTS judgment to the Scott
21   Defendants.
22                                     I.       BACKGROUND
23         At its essence, this complicated case is about which party is liable for tax liens owed
24   to the IRS. After a property in Solana Beach, California was purchased, the IRS recorded
25   tax liens against it. Eventually, the property was sold, however the buyers allege the sellers
26   failed to pay the liens from the proceeds of the sale. Due to the unpaid lax liens, the United
27   States filed a complaint against the banks, the mortgage company, the buyers, and the
28   sellers. After the United States filed the complaint in this matter, the sellers filed a cross-

                                                         1
                                                                                   16-cv-0538-AJB-BGS
 1   claim against the buyers for failing to disclose the tax liens to them. The United States has
 2   since settled and the liens have been paid.
 3         The A & F Family Pure Trust (the sellers in this story) purchased the Solana Beach
 4   Property in 1999. (Doc. No. 146 at 3.) Neil Alan Scott was the managing trustee for the A
 5   & F Family Pure Trust at that time. (Id.) Neil’s children—Michael Alan Scott and Sally
 6   Dawn Cobb—and his late wife’s estate—the Estate of Frances V. Scott—are all named
 7   defendants in the cross-claim. (Id.) When Neil died in 2013, Michael became the successor
 8   Trustee of the A & F Pure Family Trust. (Id. at 5.) The cross-defendants include the A &
 9   F Pure Family Trust, Michael Alan Scott, and the Estates of Frances and Neil—hereinafter
10   referred to as “the Scott Defendants.”
11         The cross-plaintiffs allege that Neil Alan Scott created the A & F trust to “avoid the
12   payment of federal taxes.” (Id. at 4.) On June 11, 2008, the IRS recorded the first tax lien
13   against the A & F trust as the nominee/alter-ego of Neil with the San Diego County
14   Recorder’s office. (Id.) Then on August 11, 2008, the IRS recorded a second lien, against
15   the same party. (Id.)
16         The cross-plaintiffs—the Hall Family Trust dated June 8, 2001, and Russell Merton
17   Hall and Amy Hedwig Hall as trustees (the buyers in this story hereinafter referred to as
18   “The Halls”), purchased the property in 2013. (Doc. No. 146 at 5.) The Halls allege the tax
19   liens did not appear on the property’s title report and thus were not paid from the proceeds
20   of the sale, which were distributed to the Scott Defendants. (Id.)
21                                 II.    LEGAL STANDARDS
22         Summary judgment is appropriate under Federal Rule of Civil Procedure 56 if the
23   moving party demonstrates the absence of a genuine issue of material fact and entitlement
24   to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A fact
25   is material when, under the governing substantive law, it could affect the outcome of the
26   case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if a
27   reasonable jury could return a verdict for the nonmoving party. Id. A party seeking
28   summary judgment bears the initial burden of establishing the absence of a genuine issue

                                                   2
                                                                                 16-cv-0538-AJB-BGS
 1   of material fact. Celotex Corp., 477 U.S. at 323. The moving party can satisfy this burden
 2   in two ways: (1) by presenting evidence that negates an essential element of the nonmoving
 3   party’s case; or (2) by demonstrating the nonmoving party failed to establish an essential
 4   element of the nonmoving party’s case on which the nonmoving party bears the burden of
 5   proving at trial. Id. at 322–23. If the moving party carries its initial burden, the burden of
 6   production shifts to the nonmoving party to set forth facts showing a genuine issue of a
 7   disputed fact remains. Id. at 330. When ruling on a summary judgment motion, the court
 8   must view all inferences drawn from the underlying facts in the light most favorable to the
 9   nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
10   (1986).
11                                      III.   DISCUSSION
12          The Halls seek summary judgment on two claims: the third claim for breach of
13   implied warranty against encumbrances and the eleventh claim for restitution based upon
14   unjust enrichment. The Court questioned whether The Halls had standing to bring these
15   claims at the August 1, 2019 motion hearing date, to which The Halls confirmed they did
16   not.
17          A.    Breach of Implied Warranty Against Encumbrances
18          The Halls argue under California Civil Code § 1113, the Scott Defendants breached
19   an implied warranty against encumbrances when they transferred a title that had a lien
20   imposed on it. California Civil Code Section 1113(b) establishes that when a seller
21   executes a grant deed, he warrants that the property is free from encumbrances done, made,
22   or suffered by the seller unless the grant deed expressly states otherwise. See Snyder v.
23   Pine Grove Lumber, 40 Cal. App. 2d 660, 663–64 (1940).
24          Here, The Halls assert because the grant deed they received did have liens on it, the
25   Scott Defendants violated this warranty. It is unclear what The Halls argue they should
26   receive based on such a violation, but they state “[t]he usual measure of damages is the
27   amount expended to remove the encumbrance.” (Doc. No. 162-1 at 10.) However, The
28   Halls also note that “Commonwealth paid the IRS” to discharge the leans; The Halls did

                                                   3
                                                                                  16-cv-0538-AJB-BGS
 1   not pay anything.
 2         The Scott Defendants argue the same point—The Halls have suffered no loss. The
 3   Halls are correct in stating the measure of damages is how much it costs to remove the
 4   encumbrance. However, the damages are how much “the convenantee actually expends in
 5   removing the encumbrance, not exceeding the value of the property at the time of the
 6   breach.” Evans v. Faught, 231 Cal. App. 2d at 698, 712–13 (1965) (emphasis added).
 7         Although The Halls allege in their complaint “they have been damaged in an amount
 8   of $1,030,000.00,” they have not shown at the summary judgment stage such a loss. The
 9   Halls have attached no affidavits, invoices, or statements proving The Halls paid anything
10   to remove the encumbrance. Accordingly, it appears there is no genuine issue of material
11   fact regarding The Hall’s damages. Those damages are nil. Thus, the Court DENIES
12   summary judgment on the Implied Warranty claim as The Halls did not suffer any loss.
13   Further, based on the finding of no loss in this regard, the Court grants judgment on the
14   Third Claim of Breach of Implied Warranty against encumbrances.
15         B.     Restitution Based on Unjust Enrichment
16         There is no standalone cause of action for unjust enrichment in California. “The
17   phrase ‘Unjust Enrichment’ does not describe a theory of recovery, but an effect: the result
18   of a failure to make restitution under circumstances where it is equitable to do so.” Melchior
19   v. New Line Productions, Inc., 106 Cal. App. 4th 779, 793 (2003).
20         The Halls argue, essentially, that the Scott Defendants were unjustly enriched when
21   The Hall’s title insurance company—Commonwealth—paid the liens on the home sold to
22   The Halls when the Scott Defendants were aware the encumbrances existed. (Doc. No.
23   162-1 at 11–13.) However, there are at least two critical issues with The Hall’s argument.
24         First, The Hall’s use of deposition testimony from Amy Hedwig Hall and Michael
25   Scott do not prove the Scott Defendants knew about the liens. In other words, The Halls
26   attempt to use this testimony to prove there is no genuine issue of material fact regarding
27   the Scott Defendants’ knowledge, but they fail. Scott’s testimony concludes that he knew
28   his father had “major arguments” with the IRS, but only to the extent his father “felt that

                                                   4
                                                                                  16-cv-0538-AJB-BGS
 1   they [the IRS] were exceeding their jurisdiction” and that his father felt the IRS “was a
 2   fraudulent organization. . ..” (Doc. No. 162-5 at 3–4, Scott Depo. 79:22–25 – 80:1–12.)
 3   Scott did not admit knowledge of the liens.
 4         The Halls also argue it was well-known in the neighborhood that Scott’s father was
 5   a “tax defier.” (Doc. No. 162-1 at 12.) Amy Hedwig Hall testified in her deposition that
 6   she was told by at least one neighbor that “the Scotts . . . didn’t believe in taxes.” (Doc.
 7   No. 146-5 at 32; Hall Depo. 107:4–9, 24–25 – 108:1.) However, what the neighbors knew
 8   is irrelevant to the issue of Michael Scott’s knowledge of the existence of the liens at the
 9   time of the sale. Thus, looking at The Hall’s evidence, The Halls have failed to show no
10   genuine issue of material fact exists.
11         Second, even if the Scott Defendants were unjustly enriched, it was vis-à-vis the title
12   insurance company, Commonwealth, and not with respect to The Halls. Assuming The
13   Halls’ theory that the Scott Defendants knew of the liens and failed notify The Halls prior
14   to the sale, The Halls still suffered no loss. Standing in The Hall’s shoes, it would not be
15   unjust for the Scott Defendants to retain the sale’s proceeds as the Scott Defendants did not
16   receive a benefit at The Hall’s expense. FDIC v. Dintino, 167 Cal. App. 4th 333, 346–47
17   (2008) (“Even when a person has received a benefit from another, he is required to make
18   restitution ‘only if the circumstances of its receipt or retention are such that, as between the
19   two persons, it is unjust for him to retain it.’” (quoting Ghirardo v. Antonioli, 14 Cal. 4th
20   39, 51–52 (1996))).
21         During the motion hearing, The Hall’s attorney admitted as such, stating
22   Commonwealth is the real party in interest. However, Commonwealth is not a party to this
23   lawsuit. Commonwealth paid the encumbrances in August 2017. At that point, according
24   to The Hall’s theory, Commonwealth sustained their injury. Yet, when The Halls amended
25   their cross-claim in December 2017 to add a defendant—months after Commonwealth paid
26   the liens—they did not amend to name Commonwealth as the real party in interest, nor is
27   Commonwealth even found mentioned in the amended cross-claim. (See Doc. No. 103.)
28   The Hall’s counsel made an oral motion to substitute Commonwealth in for The Halls as

                                                    5
                                                                                   16-cv-0538-AJB-BGS
 1   the real party in interest at the motion hearing, but the Court DENIES that request at this
 2   juncture as untimely and prejudicial. The Halls had two years to add Commonwealth but
 3   did not. Commonwealth in its’ own right had two years to intervene, but it did not. Rather,
 4   the parties and the Court have wasted two years litigating this case without the correct
 5   prosecuting party, despite the knowledge of the Hall’s that their claims had been
 6   subrogated to Commonwealth long ago.
 7         Accordingly, the Court DENIES The Hall’s motion for summary judgment on the
 8   unjust enrichment claim (The Eleventh Claim) finding The Halls have no standing.
 9                                      IV.   CONCLUSION
10         The Court finds that The Halls have suffered no loss in conjunction with the
11   underlying actions at the core of their cross-claim. The Hall’s counsel admitted in Court
12   they have suffered no financial loss or were required to pay anything out-of-pocket
13   regarding the liens. As such, The Halls either lack standing or lack damages with regards
14   to their claims for implied breach of warranty and unjust enrichment. Accordingly, the
15   Court DENIES their motion for summary judgment and GRANTS judgment to the Scott
16   Defendants as to the third and eleventh causes of action.
17         Furthermore, the Court ORDERS The Halls to show cause as to why their remaining
18   cross-claim should not be dismissed for similar standing and damages issues, as well as the
19   lack of any issue of fact that Michael Scott knew of the existence of the tax liens at the time
20   of the sale. The evidence presented in the record to date is clearly to the contrary. The OSC
21   hearing is set for September 12, 2019, at 2:00 p.m.
22         IT IS SO ORDERED.
23   Dated: August 2, 2019
24
25
26
27
28

                                                   6
                                                                                   16-cv-0538-AJB-BGS
